UNITED STATES DISTRICT COURT MEMO ENDORSED

SOUTHERN DISTRICT OF NEW YORK

 

we XK
Joel Grunfeld, individually and on behalf of
all others similarly situated, .
Civil Action No. 7:19-cv-11781 (SMK)
Plaintiff,
_y- Electronically Filed
TransUnion, LLC,
U.S. Bank, N.A.,
and John Does 1-25. Oral Argument Requested
Defendants. :
-- x

 

DEFENDANT U.S. BANK NATIONAL ASSOCIATION’S
NOTICE OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE,
TO STAY THE ACTION IN FAVOR OF INDIVIDUAL ARBITRATION
PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support
of U.S. Bank National Association’s Motion to Dismiss, Or, in the Alternative, to Stay the Action
in Favor of Individual Arbitration; the Declaration of Lynne Kreimer and the exhibits attached
thereto; and the Declaration of Kenneth M. Kliebard and the exhibits attached thereto, Defendant
U.S. Bank National Association, will move this Court, before the Honorable Kenneth M. Karas,
in the United States District Court, at the United States District Courthouse for the Southern
District of New York, 300 Quarropas Street, Courtroom 521, White Plains, NY 10601, on a date
and at a time to be designated by the Court, for an Order dismissing the putative class action claims

of Plaintiff, Joel Grunfeld, in favor of arbitration proceedings on an individual basis, or, in the

alternative, staying those claims pending the completion of individual arbitration proceedings
__—

under Rule 12(b)(1) of the Federal Rules of Civil Procedure, J Thee. Me t, OA 1S
/ dene! Oithert Preyretrer

soghBERED , 4] oo |

hn - pr fice. & Cory” ots

on npxlzo (uk ind.dun (pales. Deferln.t Hust fe
a eb leer bi th fh Hahn

 

 
Dated: February 20, 2020

Respectfully submitted,

/s/ Kenneth M, Kliebard

Kenneth M. Kliebard

MORGAN, LEWIS & BOCKIUS LLP
77 West Wacker Drive, Fifth Floor
Chicago, IL 60601

Tel: (312) 324-1000

Fax: (312) 324-1001
kenneth.klicbard@morganlewis.com

Victoria Peng

MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue

New York, NY 10178

Tel: (212) 309-6000

Fax: (212) 309-6001

victoria. peng@morganlewis.com

Attorneys for Defendant U.S. Bank, N.A.

 
